UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-7028



DONALD MARSHALL,

                                             Plaintiff - Appellant,

          versus


RUFUS FLEMINGS, Warden, Chief Warden of
Nottoway Correction Center; DAVID ROBINSON,
Assistant Warden of Nottoway Correction
Center; KIM RUNION, Employee of Nottoway
Correction Center,
                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-97-908-AM)


Submitted:   March 26, 1998                 Decided:   April 7, 1998


Before WIDENER and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Donald Marshall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, a Virginia inmate, appeals the district court's

order denying relief on his 42 U.S.C. § 1983 (1994) complaint under

28 U.S.C.A. § 1915A (West Supp. 1997). We have reviewed the record

and the district court's opinion and find that this appeal is friv-

olous. Accordingly, we deny Appellant's motion for appointment of
counsel and dismiss the appeal on the reasoning of the district

court. Marshall v. Flemings, No. CA-97-908-AM (E.D. Va. June 24,
1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                2